UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7506


CLIFFORD ANTHONY JACKSON,

                Plaintiff - Appellant,

          v.

SAMUEL CURRY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02212-PJM)


Submitted:   January 18, 2013             Decided:   January 24, 2013


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford Anthony Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clifford Anthony Jackson appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B). *        We have reviewed the record and find no

reversible error.         Accordingly, we affirm.              We dispense with

oral       argument   because    the    facts   and   legal     contentions    are

adequately      presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




       *
       We previously granted Jackson’s motion to proceed in forma
pauperis on appeal.



                                          2